Citation Nr: 9901059	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-31 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a headache 
disorder, due to an undiagnosed illness. 

3.  Entitlement to service connection for a skin disorder, 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to September 
1977, and from September 1990 to June 1991.  Records 
associated with his claims file indicate that he also had 
additional National Guard service. 

This appeal arises before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision dated November 1993, by the Louisville, 
Kentucky, Regional Office (RO), where the veterans claims 
folder was transferred from the Nashville, Tennessee, RO, for 
evaluation of claims for service connection based on Persian 
Gulf War service.  His claims for entitlement to service 
connection for a bilateral hearing loss disability, service 
connection for a skin disorder, and service connection for 
headaches were denied.  The veterans claims folder was 
subsequently returned to the Nashville, Tennessee, RO, where 
his claims were again denied in rating actions dated October 
1996 and September 1997.  

The issue of entitlement to service connection for a skin 
disorder is addressed in the remand section of the opinion.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that he incurred a 
bilateral hearing loss disorder while in service and that he 
is entitled to service connection for this disorder.  He also 
claims that he has incurred a headache disorder as a result 
of his active duty service in the Persian Gulf and that he is 
therefore entitled to service connection for this disorder.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim for 
service connection for a bilateral hearing loss disability is 
not well grounded, and is accordingly denied.  It is also the 
decision of the Board that his claim for service connection 
for a headache disorder is also not well grounded, and is 
accordingly denied.  


FINDINGS OF FACT

1.  A left ear hearing loss disability is not shown.  

2.  A right ear hearing loss disability is not shown to be 
related the veterans active service.

3.  A headache disorder, other than sinusitis headaches, was 
not manifested during the veteran's active service; the 
initial manifestation of such a disorder subsequent to his 
separation from service is not shown to be related to that 
service.


CONCLUSIONS OF LAW

1.  A claim for service connection for a left ear hearing 
loss disability is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998).

2.  A claim for service connection for a right ear hearing 
loss disability is not well grounded.  38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1998).

3.  A claim for service connection for a headache disorder is 
not well grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 
1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Hearing Loss

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998); See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  The United 
States Court of Veterans Appeals (Court) has held that a 
well-grounded claim is comprised of three specific elements:  
evidence of a current disability, evidence of an inservice 
disability, and evidence of a link or nexus between the 
current and inservice disabilities.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  In the absence of any one of these 
three elements, the Board should find that a claim for 
service connection is not well grounded, and it therefore 
should be denied.  See generally Edenfield v. Brown, 
8 Vet.App. 384, 388-389 (1995).

The veteran contends that he currently has a bilateral 
hearing loss disability that is the product of his active 
service.  The Board finds that the evidence does not support 
his contentions, and that his claim fails.  

Service connection may be established for a current 
disability in several ways, including on a direct basis.  
38 U.S.C. §§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service, or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (1998).  

Service connection for sensorineural hearing loss may also be 
granted on a presumptive basis if it is shown to have 
been present to a degree of 10 percent or more disabling 
within one year after service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).

For claims concerning service connection for hearing loss or 
impairment, VA has specifically defined what is meant by a 
disability for the purposes of service connection:  
[i]mpaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).

With regard to whether the requirements for service 
connection for hearing loss as defined in 38 C.F.R. § 3.385 
must be shown by the results of audiometric testing during a 
veterans period of active military service in order for 
service connection to be granted, the United States Court of 
Veterans Appeals (Court) has held that 38 C.F.R. § 3.385 did 
not prevent a veteran from establishing service connection on 
the basis of post-service evidence of hearing loss that was 
related to service, when there were no audiometric scores 
reported at separation from service.  Ledford v. Derwinski, 
3 Vet.App. 87, 89 (1992).  The Court has also held that the 
regulation did not necessarily preclude service connection 
for a hearing loss which first met the regulations 
requirements after service.  Hensley v. Brown, 5 Vet.App. 
155, 159 (1993).  

The veterans service medical records (SMRs) reflect that his 
hearing was examined at entrance, in December 1973, and at 
separation, in August 1977, of his first period of active 
service.  The separation examination report utilized a 
whispered or spoken voice testing method.  The SMRs also show 
that the veteran was examined again shortly after his entry 
into his second period of service, in September 1990, and 
shortly before separation, in April 1991.  The April 1991 
report of an audiological examination, on Form DD 2215, 
reveals that the examiner found that the veteran was 
routinely exposed to hazardous noise during his second 
period of service, and that his hearing loss profile was 
H1.  The reports of examinations dated June 1993 and April 
1996 are also of record.


For each examination, his auditory thresholds were recorded 
as follows:  

12/73
500
1000
2000
3000
4000
LEFT EAR
15
10
15
N/A
10
RIGHT EAR
15
5
5
N/A
5

8/77
Whispered 
Voice
Spoken Voice
Left Ear
N/A
15/15
Right Ear
N/A
15/15

9/90
500
1000
2000
3000
4000
LEFT EAR
15
10
10
25
30
RIGHT EAR
15
5
0
5
20

4/91
500
1000
2000
3000
4000
LEFT EAR
20
15
10
25
35
RIGHT EAR
20
10
5
15
25

6/93
500
1000
2000
3000
4000
LEFT EAR
20
20
10
25
25
RIGHT EAR
20
15
10
10
25

4/96
500
1000
2000
3000
4000
LEFT EAR
30
20
20
20
40
RIGHT EAR
30
30
25
25
45

In the instant case, the veterans service medical records 
show that his hearing was evaluated as normal upon separation 
from his first period of service in August 1977. Upon 
separation from his second period of service, his auditory 
threshold was 35 decibels at the 4000-Hertz frequency in the 
left ear, and 25 decibels in the 4000-Hertz frequency in the 
right ear.  However, these audiometric scores at separation 
do not represent a hearing loss disability, in either ear, as 
contemplated by 38 C.F.R. § 3.385.

As indicated above, [i]mpaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (1998).  There is no evidence to show that the 
hearing impairment in the veterans left ear meets these 
threshold criteria.  Although the 1996 examination report 
shows that the veterans right ear auditory threshold now 
meets the regulatory criteria for the definition of a hearing 
loss disability, that is, it was measured at 30 decibels in 
the 500 and 1000 Hertz frequencies, and 45 decibels in the 
4000 Hertz frequency; the Board must point out that there is 
no medical evidence showing that this current hearing 
impairment is etiologically related, or in any way due to, 
the veterans active service.  

Although Hensley holds that 38 C.F.R. § 3.385 does not 
preclude a finding of service connection for a hearing loss 
disability where the hearing impairment first rises to the 
level of a disability subsequent to service, it also finds 
that nexus evidence is required between the post-service 
hearing loss disability and an in-service disease or injury.  
Hensley v. Brown, 5 Vet.App.  155, 160 (1993) (where 
audiometric scores are present at separation, but a hearing 
loss disability manifests subsequent to service, 38 C.F.R. 
§ 3.385 does not preclude a finding of service connection 
where nexus evidence is present).  

As indicated above, a finding of presumptive service 
connection is not warranted, as there is no evidence to show 
a hearing loss disability that was present to a degree of 10 
percent or more disabling within one year after service.  
38 C.F.R.  §§ 3.307(a)(3), 3.309(a) (1998).  Additionally, 
the Board must point out that there is no medical evidence to 
show a current hearing loss disability in the veterans left 
ear.  Although the veterans current hearing loss in his 
right ear meets the regulation's requirements for the 
definition of a hearing loss disability, there must still be 
evidence of a nexus between the current disability and 
service.  No such evidence has been presented in this case.  
Thus, the veterans claim for a bilateral hearing loss 
disability is not well grounded, and is accordingly denied.  

II.  Entitlement to service connection for a headache 
disorder,
due to an undiagnosed illness.

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well-grounded 
claim is comprised of three specific elements:  evidence of a 
current disability, evidence of an inservice disability, and 
evidence of a link or nexus between the current and inservice 
disabilities.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
In the absence of any one of these three elements, the Board 
should find that a claim for service connection is not well 
grounded and it therefore should be denied.  See generally, 
Edenfield v. Brown, 8 Vet. App. 384, 388-389 (1995).

Service connection may be established on a direct basis, 
or by utilizing certain statutory presumptions, in the 
instant case, the presumptions that govern service in the 
Persian Gulf.  38 U.S.C. §§ 1110, 1131 (West 1991& Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998); 38 C.F.R. § 3.317 
(1998).

The veteran contends that he incurred an undiagnosed illness 
disorder manifested by headaches as a result of his Persian 
Gulf service and therefore, he is entitled to service 
connection for this disorder.

VA shall pay compensation in accordance with Chapter XI of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: (i) became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; 
(emphasis added) and (ii) by history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; 
(7) neuropsychological signs or symptoms; (8) sign or 
symptoms involving the respiratory system (upper or lower); 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; or (13) menstrual disorders. 38 C.F.R. 
§ 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veterans own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1998).

The veterans service medical records show that he was 
diagnosed with sinus headaches in March 1991.  The impression 
lists allergic sinusitis.  The report of medical examination, 
dated April 1991, however, clinically evaluates his head as 
normal, and notes that he had a history of sinusitis, none 
now.  

The report from the veterans most recent VA rating 
examination, dated May 1997, shows that the examiner found 
the veteran exhibited chronic headaches.  The veteran 
provided a history of having these headaches for the last 
four to five years, usually over the top of the head with a 
pressure like sensation, with some tightness over the neck 
muscles, and chronic whistling of his right ear associated 
with the headaches.  The examiner further stated that these 
headaches usually [subside] within an hour of taking aspirin, 
and although the veteran does not drink coffee, he does 
consume three twenty-ounce bottles of Mountain Dew daily.  

The Board notes that headaches are defined as one of the 
signs or symptoms which may be manifestations of undiagnosed 
illnesses, however, it must be pointed out that 38 C.F.R. 
§ 3.317 (1998) contemplates the presence of objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia Theater of Operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001 (emphasis added).  

First, the veteran did not have an undiagnosed illnesses 
manifested by headaches during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War.  His service medical records do 
indicate that he manifested sinusitis headaches, however, 
they also provided a diagnosis for those headaches. 

Further, although the veterans current chronic headaches are 
not associated with a diagnosis, since they did not manifest 
during his active service, they must be found to have 
manifested to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317 (1998).  

The severity of a migraine headache disability is 
ascertained, for VA rating purposes, by application of 
criteria set forth in VAs Schedule for Rating Disabilities, 
38 C.F.R. § Part 4, Diagnostic Code 8100 (1998) (Schedule).  
These criteria are based on the average impairment of earning 
capacity, 38 U.S.C.A. § 1155 (West 1991 & Supp. 1998), and 
utilize separate diagnostic codes to identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  Although the medical 
evidence does not show that the veteran exhibits a migraine 
disorder, chronic disabilities resulting from undiagnosed 
illnesses shall be rated using rating criteria for a disease 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317 (a)(4)(1998). 

Diagnostic Code 8100 provides that migraines manifested by 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability contemplate a 50 
percent rating; while characteristic prostrating attacks 
occurring on an average once a month over the last several 
months are evaluated as 30 percent disabling; with 
characteristic prostrating attacks averaging one in two 
months over the last several months found to be 10 percent 
disabling; and with less frequent attacks, a noncompensable 
rating is assigned.  

The Board must point out, however, that the examiner noted 
that the veterans headaches resolved within one hour of 
taking aspirin and that there is no evidence to show that 
they are manifested by a prostrating attack.  Thus, a rating 
of 10 percent or more is not warranted.  

As the veterans headaches are not found to have manifested 
to a degree of 10 percent or more, service connection for an 
undiagnosed illness productive of a chronic disability under 
the regulations establishing certain presumptions for Persian 
Gulf Veterans do not apply. 

However, presumptive regulations do not abrogate VAs 
obligation to consider all the applicable statutes and 
regulations whereby service connection may be granted.  The 
Board will accordingly do so in this case.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994) (specific VA regulations 
which provide for presumptive service connection for 
disabilities resulting from exposure to various toxins such 
as radiation or Agent Orange do not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  

As indicated above, service connection may also be 
established on a direct basis, where evidence of a 
current disability, evidence of an inservice disability, and 
evidence of a link or nexus between the current and inservice 
disabilities is shown.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  

Although the veteran did manifest a sinusitis headache 
disorder during service, no such disability is currently 
shown.  The report from his separation examination shows that 
he had no sinusitis headache disorder.  The Board also notes 
that the report from the veterans recent VA rating 
examination shows that he now manifests a chronic headache 
disorder.  However, the examiner also noted that those 
headaches resolved within an hour of taking aspirin, and did 
not make any findings, diagnoses or treatment for a sinusitis 
headache disorder.  

As indicated above, in order for a claim to be well grounded, 
there must be medical evidence showing a nexus between a 
current disability and active service.  As there is no such 
medical evidence in this case, the veterans claim is not 
well grounded, and must be denied.  


ORDER

Entitlement to service connection for a left hearing loss 
disability is denied.  Entitlement to service connection for 
a right hearing loss disability is denied. Entitlement to 
service connection for a headache disorder is denied.


REMAND

As indicated above, the veteran contends that he has had many 
skin disorders that are related to his active service.  After 
a review of the evidence in this case, the Board finds that a 
medical examination would be helpful before further appellate 
review is conducted.  

The veterans service medical records show that the veteran 
manifested pilonidal sores during his first period of active 
service, and that he manifested a number of skin disorders 
since his separation from his second period of active 
service, including excoriated dermatitis, history of skin 
eruption, possible neurodermatitis, and pruritus.  
Specifically, a record dated February 1992 states that there 
were skin changes over the left forearm to elbow, right 
dorsum of hand that were crusted, excoriated papules, with 
some dry scaly areas that are not suggestive of psoriasis nor 
fungus, as indicated by negative KOH scraping.  The diagnosis 
was eczema like skin lesions.  

Because of the equivocalness of the diagnoses, and the 
variety of skin disorders the veteran has manifested, a 
medical opinion based on a new examination and a records 
review is necessitated.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to 
private medical records, in support of 
his claim.

2.  Following the receipt of any and all 
such evidence, the RO should then accord 
the veteran a special dermatological 
examination and records review to 
ascertain, if possible, the diagnoses of 
the veterans skin disorders.  The claims 
file and a copy of this remand should be 
furnished to and be reviewed by the 
examiner prior to completion of the 
examination report.  All findings and 
explanations should be set forth in a 
clear manner on the reports.

3.  Any appropriate studies should be 
conducted at this time.  The severity and 
etiology of any skin disorder should be 
commented on in the examination report.  
The examiner shall also determine whether 
any skin disorder the veteran currently 
exhibits is as likely than not related to 
his active service, and determine whether 
or not there is a definitive diagnosis of 
a dermatological disease process.   If 
there are no definitive diagnoses, the 
examiner should so state.

4.  Following completion of the above, 
the RO should review the veterans 
examination report and ensure that all of 
the development action has been conducted 
and completed in full.  Specific 
attention is directed to the adequacy of 
the examination, and to verify the review 
of the claims file by the examiner, and 
compliance with the remand orders, as 
mandated by the Court in Ardison v. 
Brown, 6 Vet.App. 405, 407 (1994), and 
Stegall v. West, 11 Vet.App. 268, 271 
(1998).

5.  The RO should then review the record, 
and determine whether the veterans claim 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the ROs 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 




	
		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals
	


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
